 FERROXCUBE CORPORATION OF AMERICAFerroxcube Corporation of AmericaandInter-national Union of Electrical,Radio and MachineWorkers,AFL-CIOandRound Table Commit-tee,Party in Interest.Cases 3-CA-2813 and3-RC-3743June 28, 1967DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn March 15, 1967, Trial Examiner Melvin Pol-lack issued his Decision in the above-entitledproceedings, finding that the Respondent had en-gaged in certain unfair labor practices alleged in thecomplaint and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.He further found the Respondent had not en-gaged in certain other unfair labor practices allegedin the complaint and recommended dismissal as tothem. In addition, the Trial Examiner found that theRespondent had engaged in objectionable conductprior to the election held in Case 3-RC-3743, andrecommended that the said election be set aside anda new election ordered. Thereafter the Respondent,the General Counsel, and the Charging Party filedexceptions to the Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as modified herein.As found by the Trial Examiner, ProductionManager Bubnack in October 1965 told employeesMinkler and Doyle that if the Union got in, negotia-tions would start from $1.25 an hour and not fromthe employees' present rate. The Trial Examinerheld that a similar statement by Respondent's pres-ident that wage negotiations would start from"scratch" interfered with the election. However, heheld that Bubnack's statement was not coercivebecause he saw in it no implied threat that Respond-ent would cut wages if the Union won the election.We do not agree. Bubnack's remarks were only partof a series of similar statements which can only be1Marsh Supermarkets Inc.,140 NLRB 899,901-902.zAs Rusack's threats were unlawful, they also interfered with the con-duct of the election. Therefore, unlike the Trial Examiner, we rely on this63construed reasonably as threats of loss of presentbenefits and economic reprisal if the Union weredesignated.In fact, the Trial Examiner found that by tellinga group of six employees attending a weekly classin early November 1965 that if the Union got in itwas possible that the Respondent could take awayall the existing fringe benefits and reduce wages toa minimum, Plant Engineer Rusack engaged incoercive conduct. However, the Trial Examinerreasoned that as he had found no other violations ofSection 8(a)(1) of the Act, this single incident didnot warrant a remedial order and had not so inter-fered with the employees' free choice as to warrantsetting aside the November 23, 1965, election. Inour opinion, Bubnack's statement is substantiallythe same as Rusack's coercive comment, and bothof them are remarks such as we have found to con-stitutethreatsviolativeofSection8(a)(1).1Accordingly, we find that by virtue of Bubnack'sconduct in October, Respondent violated Section8(a)(1)of the Act, and that Rusack's unlawfulthreats in November were not isolated.2 In this con-nection, we note further that these threats by Bub-nack occurred against the background of theRespondent's conceded violation of Section 8(a)(2)by its unlawful assistance to the Round Table Com-mittee.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Ferroxcube Corpora-tion of America, Saugerties, New York, its officers,agents, successors,and assigns,shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order, as herein modified:1.Add the followingas paragraph1(b), thepresent paragraph 1(b) being reletteredas para-graph l(c):"(b)Threatening its employees with loss ofbenefits and economic reprisal forengaging inunion activities."2.Add the following as the third indented para-graph of Appendix A:WE WILL NOT threaten our employees withloss of benefitsand economicreprisal for en-gaging inunion activities.IT IS FURTHER ORDERED that the election con-ducted herein on November 23, 1965, be, and ithereby is, set aside.[Direction of Second Election omitted frompublication.]interference, as well as that foundby the TrialExaminer,in setting asidethe election.166 NLRB No. 12 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Trial Examiner: In this con-solidated proceeding under Sections 9(c) and 10(b) of theNational Labor Relations Act, as amended (herein calledthe Act), the issues to be decided are whether Respond-ent interfered with, restrained, and coerced its em-ployees in the exercise of their rights to self-organization,and whether the objections filed by the Union to theresults of an election held on November 23, 1965, shouldbe sustained and the election set aside. iA hearing was held before Trial Examiner Melvin Pol-lack on December 6, 7, and 8, 1966, at Kingston, NewYork. Briefs filed by the General Counsel, ChargingUnion, and Respondent have been considered. Upon theentire record,2 and my observation of the demeanor of thewitnesses as they testified, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a New York corporation, is engaged inthe manufacture, sale, and distribution of electrical com-ponents and related products at its plant in Saugerties,New York. During 1966, Respondent received goods andmaterials from out-of-State suppliers valued in excess of$50,000. I find, as Respondent admits, that Respondentis engaged in commerce within the meaning of the Act,and that the assertion of jurisdiction is warranted.H.THE LABOR ORGANIZATIONS INVOLVEDThe Union and the Round Table Committee are labororganizationswithin themeaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactualSituation: IssuesPursuant to a representation petition filed by the Unionon September 8, 1965,3 an election among the employeesof Respondent's plant in Saugerties, New York, was con-ducted by the Board on November 23. The results werethat 388 votes were cast for and 417 votes were castagainst the Union. On November 29, the Union filedtimely objections to the election and on December 9 itfiled the charge which initiated the present complaintproceeding.The issue, broadly stated, is whetherRespondent, by the statements of its supervisors, violated'Pursuant to charges filed on December 9, 1965, and February 11,1966, and objections to the election filed on November 29, 1965, the Re-gionalDirector for Region 3 on March 4, 1966, issued an order con-solidating cases, complaint, and notice of hearing. The complaint,interaha, charged Respondent with giving unlawful aid, assistance, and sup-port to the Round Table Committee since on or about June 9, 1965, inviolation of Section 8(a)(2) and (1) of the Act. Respondent amended itsanswer at the hearing to admit these allegations of the complaint and theparties stipulated that there had been nomeetingsof the Round TableCommittee since August 19, 1965.The Regional Director overruled the Union's objections to the electionexcept for objection 2(a), stating "that the Employer by its president andother supervisors threatened and attempted to coerce the Ferroxcubeworkers at captive audience meetings held on and after October 13, 1965,and in individual interviewing."Section 8(a)(1) of the Act, and by these statements and bystatements made by President Ned Bouymaster in a se-ries of preelection speeches and letters to the employeesso interfered with the free choice of its employees as torequire that the November 23 election be set aside.4B.The Alleged Violations of Section 8(a)(1) of the ActThe General Counsel relies on the following incidentsto support his contention that Production Manager HarryBubnack, Supervisors Agnes Gardner and Mary LouDengler, and Plant Engineer John Rusack engaged inconduct violative of Section 8(a)(1) of the Act.s1.By Production Manager BubnackProductionManager Harry Bubnack supervises theoperations of 200 employees in Respondent's ferriteproduction department. In August, during the Union's or-ganizing campaign, Bubnack told Blanche Dunn that hewas surprised at her for "always hanging around withthose guys" and, as her deceased husband had been a su-pervisor, that she should appreciate how hard it was forthe Company to get along. Dunn said, as a widow, shewas interested only in "seniority, better wages, and a pen-sion plan." Bubnack replied she would get it "but it takestime." As nothing in the record indicates that Dunn con-cealed her union activity, or that Bubnack's knowledge ofher union activity was obtained surreptitiously, I find nomerit in the General Counsel's contention that Bubnack'sremark about "hanging around with those guys" createdan "impression of surveillance." In the context of the en-tire conversation, I consider Bubnack's comment thatDunn would in time get improved working condition anexpression of opinion rather than a promise of benefits il-legally conditioned upon the employees' rejection of theUnion.During the summer of 1965, Bubnack said to VirginiaTobiassen that he hoped she "wasn't for the Union."Tobiassen replied that she "could go out the door in notime without the Union" and Bubnack declared "it wouldnever happen" and that he did not think the Union coulddo any good. As I do not believe that Tobiassen couldreasonably have taken this last remark as a threat thatRespondent would thwart collective bargaining by refus-ing to bargain in good faith with the Union if the em-ployees selected the Union as their bargaining represen-tative. I consider the General Counsel's reliance onRaytheon Company,160 NLRB 1603, 1608, misplaced,and find that Bubnack's remark was a privileged expres-sion of opinion that union representation would accom-plish nothing for the employees.2The General Counsel's motion to correct the record is granted.3All dates hereafter are in 1965 unless otherwise stated.4There is no contention that Respondent engaged in unlawful supportof the Round Table Committee (see In.1, supra)after the filing of therepresentation petition on September 8 which would warrant setting asidethe election. Although the objections to the election made no reference topreelection letters, the letters are appropriately considered in determin-ing whether the election should be set asideInternationalShoeCo.,123NLRB 682, 684.5As the General Counsel does not contend that PresidentBouymaster's preelection speeches and letters were violative of Section8(a)(1) of the Act, I have not considered them a basis for finding thatotherwise privileged supervisory statements are violative of the Act. Cf.Greensboro Hosiery Mills, Inc.,162 NLRB 1275. FERROXCUBE CORPORATION OF AMERICA65In the latter part of September,Margaret Dunn andDoris Atkins asked Bubnack if they could be made leadoperators.Bubnack said lead operators were not neces-sary in their department.Dunn and Atkins argued that itwas not fair for them "to train new girls and not beingpaid for it as it is done in other departments."Bubnacksaid Respondent could do nothing,that its hands weretied,but "once the election was over they would do itthen." He added that Respondent had a new presidentand the employees"should give him a chance."6 I find nocoercive promise of benefit in the foregoing remarks ofBubnack. His comments about leadgirls and his com-ments about other, unspecified benefits after the electionembellished his appeal to Dunn and Atkins to giveRespondent's new president"a chance" and could not bereasonablyviewed bythem as commitments of promo-tions and other benefits if the Union lost the election.In October,Bubnack expressed his "hope" to EarlMinkler and Jerry Doyle that the Union would lose theelection so that Respondent could prove what it had said.Bubnack remarked in another conversation with Minklerand Doyle that,if the Union got in,negotiations wouldstart from$1.25 an hour and not from the employees'present rates of pay. Bubnack's reference to Respond-ent's proving what it had said if the Union lost the elec-tion is much too vague to constitute an implied promiseof benefits contingent upon defeat of the Union at theelection.His statement to the effect that wage negotia-tions would start from scratch is notper seviolative of theAct, andI see no implied threat that Respondent wouldcut wages if the Union won the election.Cf.Marsh Su-permarkets,Inc.,-140NLRB899. 901-902,andSurprenantMfg. Co.,144 NLRB507, 516-517, where"bargaining from scratch"statements in context con-stituted threats to discontinue existing benefits if the em-ployees voted for union representation.In October,when Mary Brady asked Bubnack about araise, he replied that Respondent could do nothing at thistime because its hands were tied but that things would bebetter when"the general situation was cleared up." I findno coercive promise of benefits in Bubnack's remarks.Brady would fairly understand from these remarks thatRespondent was deferring wage increases which might beviewed as interference with the election but not that in-creases would be given after the election only if theUnion lost the election.A week or twobefore the election, Bubnack told Vir-ginia Tobiassen that he wished she was on the side of theCompany instead of the Union and that "eventuallyeverything would be a lot better"by giving PresidentBouymaster a chance. Tobiassen said she had heard thatbefore and was afraid to take another chance for anotheryear.Bubnack replied that"Mr. Bouymaster would dowhat was right."Iconsider Bubnack's statements toTobiassen a privileged expression of views rather than apromise of benefits in return for abandonment of theUnion.Between late October 1965 and the election.Bubnackremarked several times to Blanche Dunn as he passed hermachine: "Don't forget now. Anything the Union can getfor you, theCompany can get for you,too .... It takesa little time."Ifind no coercive promise in Bubnack'sreiterated statement to the effect that the employees didnot need a union to obtain benefits.Bubnack testified that he told employees that Respond-ent's new management should be given an opportunityto correct existing problems, such as inequities in the jobevaluation program and in wages. I find no merit in theGeneral Counsel's contention that these remarks impliedthat benefits would be forthcoming if the employees re-jected the Union at the election.2.By Supervisor GardnerJanet Hamilton, a second-shift employee, told PlantDepartment Supervisor Agnes Gardner on Wednesdaynight. September 22, that she would not be in the follow-ing night because she was going to Albany the next day toattend a hearing on the Union's representation petition.Hamilton attended the hearing on Thursday but returnedto the plant that night and told Gardner the hearing wasgoing over to the next day but that she would report towork if she got back from Albany at "a fairly early hour."Gardner pointed to work at Hamilton's table and said,"This is your work." Hamilton asked Gardner if shecould speak to her in a nearby office and Gardner andHamilton walked into the office. Hamilton told Gardnerthat she needed her job and asked her whether going tothe hearing would affect her job in any way. Gardner saiditwould not affect her job and asked Hamilton why shefavored the Union. Hamilton said she thought the Unionwould do many good things for the employees. Gardnersaid, "Well, I cannot stop you from being for the Union,"and asked Hamilton not to discuss union affairs duringworking hours. Hamilton said she did not do so.In view of Gardner's assurances to Hamilton that goingto the Board hearing would not affect her job in any way,Ifind no coercion in her remark to Hamilton. "This isyour work." and ascribe the remark to Gardner's displea-sure at learning that Hamilton might be away from workfor a second night. I likewise find in these circumstancesthat Gardner's inquiry why Hamilton favored the Unionwas not coercive.3.By Supervisor DenglerAbout 2 weeks before the election on November 23,1965. Planes Department Supervisor Mary Lou Denglertold employee Gail Walton that she did not think theUnion would do any good and that the employees wouldprobably regret having the Union in. I see no threat ofeconomic reprisal, express or implied, in these remarksof Dengler and find that they constituted no more than aprivileged expression by Dengler of her view that the em-ployees would gain nothing by union representation.4.By Plant Engineer RusackIn early November 1965, Plant Engineer John Rusacktold a group of five or six employees attending a weeklyclass that if the Union got in it was possible that the Com-pany could take away all the existing fringe benefits andreduce wages to a minimum. He added that he did not be-lieve the Company would do this. Rusack's last remarksdid not entirely dissipate the coercive effect of hisgratuitous comment that Respondent might reduce wagesand take away existing benefits if the Union got in. How-ever. I do not believe that this single incident of super-6Ned Bouymaster became Respondent's president on September 16 or17,1965 66DECISIONSOF NATIONALLABOR RELATIONS BOARDvisory coercion over a period of several months warrantsa finding that Respondent violated Section 8(a)(1) of theAct, or so interfered with the employees' free choice asto warrant setting aside the November 23. 1965, election.IV.THE OBJECTIONS TO THE ELECTIONA. President Bouymaster's Speeches and Letters to theEmployeesThe Union filed its representation petition on Sep-tember 8, 1965. Ned Bouymaster became Respondent'spresident "around September 16 or 17." Bouymasterheld a series of 38 meetings lasting 30 to 45 minutes eachwith groups of from 13 to 45 plant employees before theelection on November 23, 1965. The meetings were con-ducted between October 13 and November 19, 1965.At each meeting Bouymaster discussed the history ofthe Company, its products, and the division of its "salesdollar," including a comparison of "the amount that wentfor wages with our company with how much went forwages at other companies" and the cost of "fringebenefits" to Respondent. Bouymiaster had a list of 32"questions and answers regarding the Union activities"and read from 1 to 6 or 7 of those questions and answersat each meeting. The 32 questions included the following:QUESTIONS*****5.If the Union should win the election, will theemployees of the Company get the things the Unionhas been promising?Answer:Thereis noway for the Union to force thisCompany to fulfill the promises that the Union hasmade to you. The Company does not have to agreeto fill anypromisesmade by the Union. The Com-pany will make only those improvementsin wagesand benefits which are reasonably and in the best in-terest of you and your company.6.If the Union should win the election. will theemployees have to go out on strike?Answer:The only way the Union can try to force theCompany to agree to anything unreasonable that theUnion has been promising, is to make you go out onstrike. Promises are cheap, but it is something elsefor the Union to fulfill these promises.7. If the Union calls the employeesout onstrike,will they be paid while the strikeis going on?Answer:No, if you don't work, you don't get paid.The Company won't pay your wages and neither willthe Union.SometimesUnions pay a few dollars tostrikers to carry picket signs. If strike benefits arepaid by the Union.the amountsare small. Get adefinite commitmentin writingfrom the Union as towhat you will get when you are out on strike. Also.remember, you don't get unemploymentinsurancefrom the state for 49 days while you are out on strike.8.If the Union calls a strike, can the employeeslose their jobs?Answer:Yes, if the Union makes you strike to forcethe Company to agree to the Union's promises, thenunder the law, the Company is free to replace thestrikers. This means that after the strike is over, youno longer have a job and the law does not force theCompany to re-hire you. You have seen this happenin other plants. Remember, there are many un-em-ployed workers who are looking for your jobs.****16.Why shouldn't we join the Union and pay $4or $5 every month just for insurance?Answer:Union or no Union, this company will al-ways pay competitive and fair wages and benefits.The Union cannot force us to pay more than we canafford to pay. This company has always recognizedthe principal of seniority if the employee is able to dothe available work, so that a Union is not needed forjob protection. The Company can give you more in-surance than the Union because it is the Companythat provided the work and strives to maintain fullemployment.With the Union. there is always thedanger of strikes and work stoppages with con-sequent unemployment. This is not insurance; this isbuilt-in insecurity. Before this Company came totown, there was a lot of unemployment.19.Won't I get more money if the Union wins theelection?Answer:Not necessarily. Union demands for moremoney are negotiable. The Company can always say"NO". With or without a Union the Company willgrant fair wages consistent with its ability to pay andwith comparable wages in the locality. Special mone-tary inducements suchas incentives, bonuses, and thelike are often forbidden in Union contracts. Even ifa Union contract calls for more money, if your wagesare pegged too high, there may be fewer jobs.20.The Union rate for jobs is higherthan I ampaid now. Won'tIgetmoremoney by getting theproper rate for my classification?Answer:Thereis nosuch thing as established Unionrate.This rate is frequently only the accumulatedpromises of the Union organizers. In analysing thejob description for classifications, you may find thatyou do not perform all of the tasks required for theclassification for which you think you belong. Onre-classification, the rate you may receive may belower than you are presentlygetting.21.The Union agent tells us that with a Unionwe'll get everything we have now plusmore. Is thistrue?Answer:Bargaining on a Union contract does notstart from a base of the present benefits. All presentbenefits are as much a subject of negotiation as aredemands for additional benefits. The Union maytrade present benefits for Union security, such asUnion shop and check-off. Employees may be guineapigs to Union principle and end up with less in termsof wages and benefits,in addition to being required FERROXCUBE CORPORATION OF AMERICA67to pay initiation fees, dues and perhaps evenassess-ments.Remember, the Union is very interested inthe $30,000 to $40,000 a year that they expect to col-lect from you.22.How do we as employees know that we willcontinue to enjoy the benefits we have unless we jointhe Union and negotiate a contract?Answer:The contract is no better than the ability ofthe Company to continue to remain in business.Without a contract, the promises of the Company tothe employees set out in your employee handbook iscertainly every bit as good as a negotiated agreementwith the Union. Both depend on the ability of theCompany to continue the business and to make aprofit.Without a Union, the Company will not haveto face the threat of strikes or secondary boycotts(where the employees of this Company are used toorganize employees of another Company). Withouta Union we can guarantee uninterrupted productionand delivery to our customers. The security of em-ployees to the promises and benefits that a companygives without a contract is every bit as good as witha labor contract.23.Why is the Company fighting the Union?Answer:We do not think a Union is necessary orbeneficial to the best interest of either the Companyor the employees. The employees are entitled to hearmanagement's views on unionization. Many Uniondemands, if fulfilled, could result in the Companybeing non-competitive in its services or products.This could result in fewer jobs. Where the Companysays "NO" to Union demands, the Union maystrike.These situations are not in the best interestsfor all of us. Union policy may be served to the detri-ment of both the Company and its employees. ThisUnion which is seeking to organize you has a longand bitter strike record. Lately there have even beenquestions of corruption in its operation. A good ex-ample is the recent election for the President of theUnion. It has been alleged that the past Presidentrigged the ballots.Bouymaster stated that he generally replied to employee questions about the Union by reading answersfrom the prepared list. A number of employees gavecredible testimony, however, that Bouymaster did notlimit himself to the answers on the list in his remarksabout the Union. At a meeting attended by Gail Walton,Bouymaster commented that the Union could call out theemployees on strike at any time and, when Walton saidthe Union's constitution required a majority vote, relatedan incident where a standing strike vote was taken at ameeting where there were only 100 chairs for 300 peopleattending the meeting. At another meeting attended byRonald Wells, Bouymaster referred to the Union's "longstrikes" against "General Electric andsomeof the biggercompanies." Bouymaster told employees at a meeting at-tended by Mary Callahan and Jane Vail that the Unionhad "a long history of strikers" and mentioned theUnion's strike against General Electric in Schenectady.Eight employees testified about a meeting held at 8:30a.m. on October 13, 1965. According to Mary Brady,'Bouymaster said the Company "was doing well" and"was goingto doall in [its]power to keep [the Union]out." He said the Union could guarantee nothing, that ifit came in there was nothing to stop the Company fromreverting "to theminimumwage law in the state fornegotiating purposes," that the Union could not evenguarantee the employeespresentbenefits, and that theemployees "could stand to lose some of these benefits"because the Company paid out 63 or 68 cents of everydollar to the employees. He said that the employees "alsostood to lose if the Union came in, because this Union isnotorious for strikes." Referring to a paper in his hand,Bouymaster cited a number of strikes conducted by theUnion and how long they lasted. At this point, Bradyspoke up and said, "Mr. Bouymaster, excuse me,a unionnever calls a strike, it's the members. Bouymaster replied,"And how do they do that. They bring 300 people into ahall that has a seating capacity for 100 people, and youtake a standee vote." Employee Jerry Doyle said theUnion represented the employees at Respondent's "sistercompany" in Mt. Vernon and that there had not been astrike in 15 years. Bouymaster replied that was possible.Brady then said the employees "wouldnot stand to losebut would add to existing conditions." Bouymaster an-swered, "Not necessarily." The meeting concluded aftersomediscussionon uniondues and employee complaintsabout their pay.Brady's description of the meeting is substantially con-firmed by the testimony of other employees present atthismeeting.LeroyHasse testified that PresidentBouymaster talked about fringe benefits and said"negotiationswould start from scratch." John Doyletestified that Bouymaster "read off certain things aboutbenefitsandwhat it cost for each person"; thatBouymaster had "newspaper clippings" about theUnion's strikes "in different parts of the country"; andthat a few minutes after somebody asked a question aboutbenefits if the Union got in, Bouymaster said "we wouldrevert to the minimum andnegotiatefrom there on up."8Virginia Tobiassen initially recalled that Bouymaster saidthat the Union was "notorious for strikes," that if theUnion got in, "we would have to ... probably revert toabout $1.25 an hour and work from there," and that theemployees would pay $48 to $50in uniondues. She alsosaid that Jerry Doyle spoke "about a place up in Vermont.and in all the years the Union had been in there ...they hadn't any strikes." Upon being shown a statementshe gave to a Board investigator, she further recalled thatBouymaster said if the Uniongot in"it didn't necessarilymean that we were going to get more than we were gettingnow" and that the Union "couldn't guarantee anythingthatwe are getting now." Martha Dunn recalled thatBouymaster gave reasons why the employees did notneed the Union, that he said the Union was "notoriousfor strikes," that he spoke about a strike vote in a smallroom"... with 200 standing, and 100 sitting, and theyasked for a standing vote, so they already had 200 votes,nobody needed to stand up." She further recalled thatBouymastersaid uniondues would cost $4 a month or7 I paraphrase in the text a portion of Brady's statements in an affidavit8Doyle also confirmed Brady's testimony about Bouymaster's remarksgiven to a Board investigator.Brady verified these statements as "true"aton union dues,the Union's representation of employees at "some plant inthe time she made them.See Airfon Radio Corporation, LTD, dlblaIrvington," and "questions asked why don't we get more money."KFSD-TV,111 NLRB 566, 567, In 1. 68DECISIONSOF NATIONALLABOR RELATIONS BOARD$48 a year, and the employees "could just as well get allthe Union was going to give without that, because wewould have to start at the beginning with negotiations forapproximately $1.25 an hour and benefits, too, we wouldhave to start from thebeginning." Earl Minkler testifiedthat Bouymaster said that if the Union got in "they wouldstartnegotiating from the bottom."MargaretDunntestified that Bouymaster said that negotiations wouldstart at $1.25 an hour if the Union got in and that the em-ployees could lost their fringe benefits; that Bouymaster"told about different places where they had all thesestrikes"; and that he mentioned taking a strike vote by"bringing 300 people into a room where there [was] onlyenough room to seat 100 and 200 had to stand and theyalready had a majority vote." Theresa Hamar testifiedthat strikes were discussed at the meeting and JerryDoyle mentioned that the Union had represented em-ployees at another company plant for 15 years without astrike, and that Bouymaster said he "felt things ... couldbe worked out without a union" and that in the long runthe Company and the employees would both lose becauseof strikes.In addition to the series of meetings with the em-ployees, President Bouymaster sent them letters datedNovember 9, 16, and 18, 1965. The November 9 letterclosed as follows:You have been told that the Union will force theCompany to grant higher wages and greater benefits.As to that, I assure you that the Union will make nodifference.Remember, with a Union these thingshave to be bargained for with the Company and youdon't get them automatically. Ferroxcube in anyevent will do those things which in our judgment, aregood business practice and, therefore, good equallyfor the employees and the Company.Of course, I am also a new president. But I have itwithin my control to determine wages, hours, andworking conditions. I don't think that you shouldhave to pay dues to make this the best place there isin which to work. I am not just concerned with num-bers. I am sincerely concerned with your needs andyour problems. This is the only way to make thisCompany profitable and all of us successful. I hopeI'll have the opportunity to work with you directly inthe coming years. To make this possible. . . VOTENOON NOVEMBER 23.The November18 letter reads:Strikes and threats of strikes are the main weaponsof any union. This is not to imply that strikes, threatsof strikes, or violence are inevitable, but the IUEmust live with its own record. Look over the at-tached list-a small percentage of the IUE strikescalled during the last year or so.9Also, please notice the newspaper clippings. Thinkof what it must have been like in the peaceful town of9The list enumerates 48 strikes conducted by the Union in 1964 and196510The newspaper clipping on the Hillsdale strike is reprinted as Appen-dix B to this DecisionII reject Respondent's argumentin its brief that the Union conductedan extensive election campaign and that it answered Bouymaster's argu-Hillsdale,Michigan-a town of 7700 people. TheIUE came in-organized the plant and months ofviolence and loss of income followed.10Look at the dissension these hired men of the IUEhave already caused here. What possible benefitcan it bring us to have our Company slandered andcriticized on the radio before our neighbors, commu-nity and our customers?It's our Company and we can make it the best placeto work through close cooperation.B.Analysis and RecommendationThe message conveyed by President Bouymaster in hispreelection speeches and letters was to the effect that: Ifthe Union won the election, negotiations over wages andbenefits would begin from "scratch." The Union couldget nothing for the employees that Respondent was un-willing to give and negotiations could result in lowerwages and the loss of existing benefits. The Union was"notorious for strikes" and the employees could lose theirjobs as the result of a strike.Bouymaster attached a list ofunion strikes and a newspaper account of strike violenceto his November 18 letter.InGeneral Industries Electronics Company,146NLRB 1139, 1140, the Board held that such a messageand emphasis on strike violence "could only lead em-ployees to understand that their selection of Petitioner astheir bargaining representative would inevitably lead toa strike, violence, and likely loss of jobs if Petitionershould attempt to achieve better conditions of employ-ment than those currently in effect." The Board thereforefound that "an atmosphere of fear and of complete futilityin selecting Petitioner as a bargaining agent was therebycreated, and that such atmosphere prevented the em-ployees' exercise of free choice in the election." As I con-sider the present case governed byGeneral Industries, Iconclude thatPresidentBouymaster'spreelectionspeeches and letters prevented the employees from exer-cising a free choice at the November 23, 1965, electionand recommend that the Board set the election aside. I tV.THE REMEDYAs Respondent admits the allegations in the complaintthat it unlawfully assisted and supported the Round TableCommittee in violation of Section 8(a)(2) and (1) of theAct, I shall recommend that it cease and desist from suchconduct and that it take certain affirmative actiondesigned to effectuate the policies of the Act.As I have found that Respondent's conduct improperlyaffected the results of the November 23, 1965, election,I shall recommend that the election be set aside and thatCase 3-RC-3743 be remand d to the Regional Directorfor Region 3 for the purpose oducting a new electionat such time as he deems that circumstances permit thefree choice of a bargaining representative.merits and corrected any possible misstatements by him. While the Unionhad an opportunity to present its case and to correct possible misstate-ments by Bouymaster, it could not offer the employees assurances thatRespondent would accept the principle of collective bargaining if theUnion won the election and thus make possible the obtaining of wage in-creases and other benefits without a strike. FERROXCUBE CORPORATION OF AMERICARECOMMENDED ORDERUpon the entire record in the case,and pursuant toSection 10(c) of the Act, it is recommended that Respon-dent, Ferroxcube Corporation of America,Saugerties,New York,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Giving assistance and support to the Round TableCommittee by permitting elections for committeerepresentatives to be conducted during working hoursand by supplying materials with which to conduct theseelections, and by recognizing and negotiating with thecommittee with respect to hours, wages,and other termsand conditions of employment of its employees,unlessand until the committee shall have been certified by theBoard as the exclusive representative of such employees.(b) In any like or related manner interfering with,restraining,or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2.Take the following affirmative action:(a)Withdraw and withhold recognition from theRound Table Committee,or any successor thereto, as theexclusive bargaining representative of its employees, un-less and until said committee shall have been certified bythe Board as the exclusive representative of such em-ployees.(b)Post at its Saugerties,New York,plant copies ofthe attached notice marked"Appendix A."12 Copies ofsaid notice, to be furnished by the Regional Director forRegion 3, after being signed by Respondent's representa-tive,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter,in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 3, in writ-ing,within 20 days from the date of the receipt of thisDecision,what steps Respondent has taken to complyherewith. 13IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act otherthan found in this Decision.IT IS FURTHER RECOMMENDED that the election whichwas held on November 23, 1965, be set aside and thatCase 3-RC-3743 be remanded to the Regional Directorfor Region 3 for the purpose of conducting a new electionat such time as he deems that circumstances permit thefree choice of a bargaining representative.APPENDIX ANOTICE TO ALL EMPLOYEES69Pursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT give assistance and support to theRound Table Committee,or any successor thereto,by, permitting elections for committee representa-tives to be conducted during working hours or bysupplying election materials.WE WILL NOT recognize and negotiate with thecommittee with respect to wages, hours, and otherterms and conditions of employment,unless and untilthe committee shall have been certified by the Boardas the exclusive representative of our employees.WE WILL NOT in any like or related manner inter-fere with,restrain,or coerce our employees in the ex-ercise of their right to self-organization,to form, join,or assist International Union of Electrical,Radio andMachine Workers, AFL-CIO, or any other labor or-ganization, to bargain collectively through represen-tatives of their own choosing or to engage in otherconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or torefrain from any or all such activities.FERROXCUBE CORPORATIONOF AMERICA(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board's Regional Office, 4th Floor, The120 Building,120 Delaware Avenue, Buffalo, New York14202,Telephone 842-3100.APPENDIX BESSEX WIRE TO FIGHT CLOSE OF HILLSDALEUNIT AS GUARDSMEN EASE LABOR STRIFE INTOWNBY RONALD G. SHAFER12 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order "1In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify the Regional Director forRegion 3,in writing,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."STAFF REPORTER OF THEWALLSTREET JOURNALHillsdale,Mich. - "Nobody minds having troops inHillsdale if that'swhat is needed to keep people fromgetting hurt."Thus Mrs. Donald Conklin,a variety store clerk, sumsup the local reaction to Gov. Romney's dispatch of Na-tional Guardsmen to this southern Michigan town, whichhas been torn by labor strife.The 230 troops moved in over the weekend to try topreventfurtherviolence in connectionwith thethree-month-old strike at the Hillsdale plant of Essex308-926 0-70-6 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDWire Corp. The governor also ordered the struck plantclosed, an end to picketing and the disarming of companyguards.The action seemed to ease the tension among the 7,700residents somewhat, but company officials said over theweekend that they would go to Federal court today toseek an injunction against the closedown of the plant.Walter Probst, company president, said he agreed to theorder "under protest."The turmoil began Feb. 28 when 180 members of theInternationalUnion of Electrical Workers struck theplantover wages and grievances. Negotiations were heldsporadically and the plant continued to operate with su-pervisory personnel and newly hired workers. At the timeof the closing, the job force numbered more than 90.Violence Reached Near-Riot StageViolence had been increasing almost daily before thetroops arrived, reaching a near-riot stage last week. "Thetroops should have been sent here two weeks ago.Onemore night, and the state police never could have stoppedthe crowd.Somebody would have been killed," says alocal restaurantmanager.The unrest had grown to include a bombing, knifings,at least one shooting and destruction of automobiles.There have been numerous clashes at the plant gates.The weather-beaten, brick plant has been sealed off bya ring of National Guardsmen with full combatgear, in-cluding carbines. The troops will be there "as long as peo-ple and property are in danger," Gov. Romney has said.The strike is "the only thing that has ever got peoplemad at each other around here, except for school elec-tions,"says John Bullard, a Federal livestock inspector.Even so, most people not directly involved avoid takingsides. "Most folks don't care who wins. People are justsick of the whole thing and want to get it over with," saysW.B. Ewing, who has lived here for 30 years.Racial Issue Cited"Both sides are to blame," George Calhoun, a retiredfactory worker, says. But, like many other townspeople,he adds: "When the company began bringing in coloredworkers that made a lost of people mad." Many of theguards and newly hired workers were Negro, and somelaw officials figure this may have sparked some of thetrouble. But Paul Albrechta, a company lawyer, deniesthis.He says the violence began well before guards andworkers began coming in from out of town."Negotiations by both labor and management havebeen poor, and both sides are to blame for the violence,"saysMayor C. Audrey Paul, a 48-year-oldinsuranceagent and county chairman of the Republican Party."On the union side, the trouble is caused by a few radi-cals in town and union members from other plants," saysMr. Paul. "And when the company started from thebeginning of the strike to bring in workers from out ofstate and armed guards it was like waving a red flag infront of a bull. Right or wrong, that only means trouble forHillsdale."Many people here hope the governor's actions willforce an early settlement. Gov. Romney announcednegotiations were to be resumed after more than a weekof no official contact between the parties.But the people aren't optimistic. Many agree with onecity official who said:"If these troops are here until anagreement is reached, they could be here a long time."